Van OOSTERHOUT, Senior Circuit Judge
(dissenting in part).
I concur in Division I of the majority opinion and that part of Division II which holds that the employer’s failure to reinstate employees Peterson, McCormick and Edwards was justified and did not constitute a § 8(a)(3) violation of the Act.
I dissent from that portion of Division II which holds that the termination of ten employees on April 2, 1971, constitutes a violation of § 8(a)(3) and from Division III of the majority opinion. I base my dissent on those issues *820on Board Chairman Miller’s dissenting opinion. I agree with Chairman Miller’s view that there is no substantial evidence on the record as a whole to support a finding that the employer terminated ten employees for discriminatory reasons rather than for economic reasons.
The principal unfair labor charge under which the Board may base its bargaining order was the termination of the ten employees. Many of the § 8(a)(1) charges were dismissed by the Board. The § 8(a)(1) charges established occurred for the most part before the agreement for the election, and the charges established were not such as would support a finding that the § 8(a)(1) violations would prevent a new and fair election. I would deny enforcement of the bargaining order and the order for reinstatement of the ten employees terminated on April 2, 1971.